FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is rejected as being indefinite as the recited limitation “to which valve” is confusing. One of ordinary skill in the art fails to ascertain the meaning of the limitation. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 5 is rejected as being indefinite as the recited limitation "in particular separate resistance heating/ceramic insulating modules" is confusing. One of ordinary skill in the art fails to ascertain the meaning of the limitation as there is no relationship between separately driven heating elements and ceramic insulating modules. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap instant independent method claim 11 recites in its preamble “a measurement method for determining a constituent substance and/or quality parameter of water or waste water” but fails to recite or conclude with a process/method step wherein the “a constituent substance and/or quality parameter of water or waste water” is measured or determined and carried out, based on the existing method/process steps. 
Claims 12-14 are rejected as they depend from claim 11.
Claim 12 is rejected as being indefinite as the recited limitation "comprising steps of determining nitrogen and/or phosphorus and/or content of organic carbon (TOC), or chemical oxygen demand (CSB)" is confusing. One of ordinary skill in the art fails to ascertain what is being measured here as multiple options are confusing. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Genthe (US 2010/0173419 A1, previously cited) in view of Kim et al. (US 2010/0163775 A1, previously cited, “Kim”).
Regarding Claim 1, Genthe teaches a system (fig.2) for determining a constituent substance and/or quality parameter of a sample of water or waste water ([Abstract]; [0029]-[0030]), comprising: a reaction module (fig.1; element 1) comprising an elongated vessel oriented vertically (shown in fig.1); resistance heating or infrared heating apparatus within the elongated vessel (resistance heating is disclosed in [0004]); a head section (fig.1; elements 11a-11b) of the reaction module into which the sample is introduced [0030]; a reaction zone (fig.1; element 2), where thermal decomposition is performed, creating a reaction product (claim 1); a foot section (fig.1; elements 10a-10b), from which the reaction product is output in a carrier gas flow [0030]; and an injection port (fig.2; element 19) in the head section for temporarily introducing an injection needle or permanently supporting a small supply tube (shown in fig.2 and discussed in [0035]). Genthe further teaches a sample injecting valve (fig.2; element 19) [0035].
Genthe does not explicitly teach which injection port comprises an O-ring which is internally spring-loaded by a silicon padding or an inserted spring. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genthe’s valve (19) with the teaching of Kim since this would provide a fitting of high quality, which not only ensures rapid and easy injection of a sealant but also maximizes an effect of preventing a leakage.

Regarding Claim 2, the measurement arrangement according to claim 1 is taught by Genthe in view of Kim.
Genthe further teaches an injection syringe (fig.2; element 21) operated by a compression spring (fig.2; element 21) or a step motor (fig.2; element 25) for inputting the sample into the reaction module [0036], a first detector detecting a start of injection of the sample into the reaction module ([0036] discloses regarding controllable actuation). 

Regarding Claim 4, the measurement arrangement according to claim 1 is taught by Genthe in view of Kim.
Genthe further teaches a setting apparatus sets (fig.1; element 12) position of an injection needle or a supply tube at the injection port (shown in fig.1 and discussed in [0030]). 

As best understood, regarding Claim 5, the measurement arrangement according to claim 1 is taught by Genthe in view of Kim.


As best understood, regarding Claim 11, Genthe teaches a measurement method for determining a constituent substance and/or quality parameter of a sample of water or waste water by thermal decomposition of a sample of the water or waste water (Fig.1-2; [0029]-[0030]), comprising: injecting the sample into a head section of a reaction module having resistance heating or infrared heating apparatus [0030], through an injection port (fig.2; element 19) in the head section for temporarily introducing an injection needle or permanently supporting a small supply tube (shown in fig.2 and discussed in [0035]); during the injection of the sample into the reaction module, generating an injection input signal [0035] for a heating control device (fig.2; element 17) of the resistance heating or infrared heating apparatus ([0035]; [0004]); and operating the heating control device in a manner to vary the heating power of the resistance heating or infrared heating apparatus based on the injection input signal ([0035]; [0004]). Genthe further teaches a sample injecting valve (fig.2; element 19) [0035].
Genthe does not explicitly teach that the injection port comprising an Q-ring which is internally spring-loaded by a silicon padding or an inserted spring.
However, Kim teaches a valve sealant fitting where the injection port comprises an O-ring (fig.1; element 12a) which is internally spring-loaded by a silicon padding or an inserted spring (fig.1; element 23) [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genthe’s valve (19) with the teaching of Kim since this 

As best understood, regarding Claim 12, the method according to of claim 11 is taught by Genthe.
Genthe further teaches that the method further comprising steps of determining nitrogen and/or phosphorus and/or content of organic carbon (TOC), or chemical oxygen demand (CSB) ([0002]; [0024]; [0040]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Kim as applied to claim 1 above, and further in view of Ausman et al. (5,697,341, previously cited, “Ausman”).
As best understood, regarding Claim 3, the measurement arrangement according to claim 1 is taught by Genthe in view of Kim.
Regarding Claim 3, the system of claim 1, further comprising a three-way valve connected at the injection port, to which valve, a second detector detecting the a start of an injection process of the sample into the reaction module. 
Genthe does not teach a three-way valve connected to the small supply tube for optionally introducing the sample or a rinsing liquid into the reaction module, to which valve, a detector is in particular assigned for detecting the start of an injection process of the sample into the reaction module. 
However, Ausman teaches a hydraulically actuated fuel injection system comprising a three-way valve (fig.8; element 22’) connected to the small supply tube (fig.8; element 23’) for optionally introducing the sample or a rinsing liquid into the reaction module, to which valve, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genthe’s valve (19) with the teaching of Ausman since this is a known structure which would selectively inject sample/fluid in the reaction chamber.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Kim as applied to claim 1 above, and further in view of Danchenko (US 2011/0020568 A1, previously cited).
Regarding Claim 7, the measurement arrangement according to claim 1 is taught by Genthe in view of Kim.
Regarding Claim 7, the system of claim 1, wherein a heating control device receives an injection input signal representing introduction of a sample, and the heating control device varies the heating power of the resistance heating or infrared heating based on the injection input signal. 
Genthe in view of Kim does not explicitly a heating control device of the resistance heating or infrared heating has a detector input for receiving an injection input signal representing a proceeding introduction process of a sample, and the heating control device is configured such as to vary the heating power of the resistance heating or infrared heating based on the injection input signal. 
However, Danchenko teaches a heating control device of the resistance heating or infrared heating has a detector input for receiving an injection input signal representing a proceeding introduction process of a sample, and the heating control device is configured such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Danchenko in the system of Genthe in view of Kim since this would inject proper amount of water in the chamber.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Kim as applied to claim 11 above, and further in view of Flanagan et al. (US 6,770,482 B1, previously cited, “Flanagan”).
Regarding Claim 14, the measurement method according to claim 11 is taught by Genthe in view of Kim.
Regarding Claim 14, the method of claim 11, further comprising operating a PID control algorithm in the heating control device to utilize at least the output signal of a the temperature sensor, and, optionally, the injection input signal. 
Genthe does not teach the method wherein a PID control algorithm in the heating control device is operated such as to utilize at least the output signal of a temperature sensor, and, optionally, the injection input signal for the temperature regulation in the reaction module. 
However, Flanagan teaches a method wherein a PID control algorithm in the heating control device is operated such as to utilize at least the output signal of a temperature sensor, and, optionally, the injection input signal for the temperature regulation in the reaction module (col.10; lines 8-22 discloses that power to the cartridge heaters is feedback-controlled by a PID (proportional-integral-derivative) temperature control algorithm that is part of the computer control software).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Kim as applied to claim 1 above, and further in view of Arts et al. (US 2017/0343523 A1, previously cited, “Arts”).
Regarding Claim 15, the measurement method according to claim 1 is taught by Genthe in view of Kim.
Regarding Claim 15, the method of claim 1, further comprising a supply control device for sample supply and for carrier gas supply and the supply control device is are operated such that temperature fluctuations within the reaction zone are minimized.
Genthe in view of Kim do not teach that the means for sample supply and carrier gas supply comprise a supply control device for the automatically controlled sample supply and carrier gas supply and are operated such that temperature fluctuations within the reaction zone are minimized.
However, Arts teaches the means for sample supply and carrier gas supply comprise a supply control device for the automatically controlled sample supply and carrier gas supply and are operated such that temperature fluctuations within the reaction zone are minimized ([0005] discloses an automatically operating ejection element for ejecting the substance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genthe’s system with the teaching of Arts and make the system automatic since it is known in the art to make an instrument automatic and Arts’ .

Allowable Subject Matter
Claims 6, 13 and Claims 8-10 that is depended on claim 6, are objected to as being dependent upon a rejected base claim, but would be allowable if – 
(i) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 
(ii) amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed on 12/09/2020 with respect to claims 1-15 have been fully considered but they are not fully persuasive. Due to the new set of Drawings and persuasive arguments, the Drawing Objection is withdrawn. With regards to claim rejection under 35 U.S.C. 112(b) and 103, applicant’s arguments are not persuasive. 
(a) With regards to claim rejections of claims 1-15 under 35 U.S.C. 112(b) applicant argues in page 8:
“The applicant replies that the claims are each and every one amended herein the correct this problem, and the claims, as amended are clear and descriptive, and recite all of the parts and relationships among the parts.
The applicant respectfully requests that the examiner review the amended claims, and withdraw the 112 rejections.”

(b) With regards to claim rejection of claims 1-15 under 35 U.S.C. 102 and 35 U.S.C. 103 applicant argues in pages 9-10: 

The applicant urges that there is a patentable distinction in the present application over Genthe, and that distinction is the fact of an O-ring in the injection port which is internally spring-loaded by a silicon padding or an inserted spring. This feature is nowhere a part of Genthe of record by which the claims are rejected.”

The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements to overcome the rejection under 35 U.S.C. §112(b) may be found in MPEP § 2173.02. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”
Examiner’s explanation:
(a) The examiner respectfully disagrees. Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn partially. However, upon further consideration, the currently amended claims raise new issues which are rejected under 35 U.S.C. 112(b). Specially, the recited limitation “to which valve” in claim 3 is not clarified; the recited limitation "in particular separate resistance heating/ceramic insulating modules" in claim 5 is not clarified; omitted step in claim 11 is not incorporated, and multiple options in claim 12 are not clarified. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts, Gauthe in view of Kim, teach the claimed limitation.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  
/SUMAN K NATH/Primary Examiner, Art Unit 2861